IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

THOMAS M. SAMS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2713

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.


_____________________________/

Opinion filed February 19, 2015.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Thomas M. Sams, pro se, Appellant.

Mark J. Hiers, Assistant General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.